EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Lingard on 09/17/2021.

The application has been amended as follows: 
Claim 4 is cancelled.
 
1. 	(currently amended)  A hearing device comprising:
	a microphone configured to convert sound into audio signals;
	a processor configured to process the audio signals received from the microphone;
	a memory, electronically coupled to the processor, the memory storing instructions that cause the hearing device to perform operations, the operations comprising:
		receiving a listening initiator with context-information that prompts the hearing device to listen for sound and convert received sound into audio signals at the hearing device,
		accessing, in the memory of the hearing device, a keyword associated with an utterance based on the context-information of the listening initiator,
			wherein the keyword is derived from a limited set of elements associated with the context-information;
		analyzing, by the processor, the audio signals to determine whether the keyword associated with the utterance is included in the sound; and
		transmitting a notice that the keyword was included in the sound,
wherein the context-information is associated with a time limit and the time limit is associated with a time for listening for the keyword.

5. 	(currently amended)  The hearing device of claim 1, wherein the operations further comprise:
	determining that the time limit has expired; and 
	turning off speech recognition.

10. 	(currently amended)  A method for a wireless communication device to communicate with a hearing device, the method comprising:
	receiving a listening initiator with context-information that prompts the hearing device to listen for sound and convert received sound into audio signals at the hearing device;
	accessing, in a memory of the hearing device, a keyword associated with an utterance based on the context-information of the listening initiator;
	analyzing, by a processor of the hearing device, the audio signals to determine whether the keyword associated with the utterance is included in the sound; and
	transmitting a notice to the wireless communication device that the keyword was included in the sound,
	wherein the context-information is associated with a time limit and the time limit is associated with a time for listening for the keyword.


14. 	(currently amended)  A non-transitory computer-readable medium storing instructions that when executed by a processor cause a hearing device to perform operations, the operations comprising:

	accessing, in a memory of the hearing device, a keyword associated with an utterance based on the context-information of the listening initiator;
	analyzing, by a processor of the hearing device, the audio signals to determine whether the keyword associated with the utterance is included in the sound; and
	transmitting a notice that the keyword was included in the sound,
	wherein the context-information is associated with a time limit and the time limit is associated with a time for listening for the keyword.

	18. 	(currently amended)  The non-transitory computer readable medium of claim 15, the operations further comprising:
	determining that [[a ]]the time limit has expired; and
	turning off speech recognition or returning the speech recognition to a normal mode, wherein in the normal mode the speech recognition does not use the context-information from a wireless communication device to determine whether the keyword is included in the sound.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “receiving a listening initiator with context-information that prompts the hearing device to listen for sound and convert received sound into audio signals at the hearing device,

		wherein the keyword is derived from a limited set of elements associated with the context-information;
		analyzing, by the processor, the audio signals to determine whether the keyword associated with the utterance is included in the sound; and
		transmitting a notice that the keyword was included in the sound,
	wherein the context-information is associated with a time limit and the time limit is associated with a time for listening for the keyword.”
Regarding claim 10, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “	receiving a listening initiator with context-information that prompts the hearing device to listen for sound and convert received sound into audio signals at the hearing device;
	accessing, in a memory of the hearing device, a keyword associated with an utterance based on the context-information of the listening initiator;
	analyzing, by a processor of the hearing device, the audio signals to determine whether the keyword associated with the utterance is included in the sound; and
	transmitting a notice to the wireless communication device that the keyword was included in the sound,
	wherein the context-information is associated with a time limit and the time limit is associated with a time for listening for the keyword.”
Regarding claim 14, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “receiving a listening initiator with context-information that prompts the hearing device to listen for sound and convert received sound into audio signals at the hearing device;

	analyzing, by a processor of the hearing device, the audio signals to determine whether the keyword associated with the utterance is included in the sound; and
	transmitting a notice that the keyword was included in the sound,
	wherein the context-information is associated with a time limit and the time limit is associated with a time for listening for the keyword.”
The closest prior art of:
Goldstein (US 2017/0215011) teaches a hearing device that listens for a user voice and for keywords (Fig. 1), but does not teach the independent claim limitations as highlighted above.  The dependent claims further limit the independent claims and are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
/MATTHEW H BAKER/Primary Examiner, Art Unit 2659